Case 2:19-cv-00494-AB-JEM Document 56 Filed 08/21/20 Page 1 of 2 Page ID #:583




  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 WASHOUTPAN.COM, LLC a                          CASE NO. 2:19-cv-00494-AB-JEM
    California limited liability company,
 12
                 Plaintiff,                        ORDER GRANTING JOINT
 13                                                STIPULATION TO CONTINUE
          vs.
 14                                                PRETRIAL AND TRIAL DATES
    HD SUPPLY CONSTRUCTION
 15 SUPPLY, LTD. a Florida limited
    partnership; and DOES 1-10, inclusive,
 16
                 Defendant.
 17
 18         Pursuant to the parties’ stipulation, and GOOD CAUSE appearing, the Court
 19 orders the following pretrial and trial dates to be continued as follows:
 20         Trial:       From May 18, 2021 to August 3, 2021 at 8:30 a.m.
 21         FPTC:        From January April 30, 2021 to July 16, 2021 at 11:00 a.m.
 22         Non-Expert Discover Cutoff:
 23                      From October 23, 2020 to February 12, 2021
 24         Expert Disclosure (Initial):
 25                      From October 30, 2020 to February 12, 2021
 26         Expert Disclosure (Rebuttal):
 27                      From December 4, 2020 to March 6, 2021
 28         Expert Discovery Cutoff:

                                               1
Case 2:19-cv-00494-AB-JEM Document 56 Filed 08/21/20 Page 2 of 2 Page ID #:584




  1                     From December 18, 2020 to March 12, 2021
  2        Last Date to Hear Motions:
  3                     From February 12, 2021 to April 23, 2021
  4        Deadline to Complete Settlement Conference:
  5                     From February 19, 2021 to May 7, 2021
  6        Trial Filings (first round)
  7                     From April 9, 2021 to June 25, 2021
  8        Trial Filings (second round)
  9                     From April 16, 2021 to July 2, 2021
 10
 11 IT IS SO ORDERED.
 12
 13 Dated: August 21, 2020
 14
                                          HON. ANDRÉ BIROTTE JR.
 15
                                          United States District Judge.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             2
